Appeal by a self-insured employer from a decision of the Workmen’s 'Compensation Board which permitted claimant to proceed with an amputation of his left lower leg when and if he desired to do so. The decision also directed that the case he continued to the referee’s calendar for further consideration. The case had been previously closed upon a schedule award for 80% loss of use of the left foot. Appellant argues that claimant did not show any change in his condition after the schedule award was made sufficient to empower the board to change the award under section 22 of the Workmen’s Compensation Law. We think the proof warranted an inference that the cumulative effect of pain, and the medical testimony that an amputation would benefit claimant, was evidence of a change in condition sufficient to empower the board to act. Decision affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.